UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 5/31/09 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus Small Company Value Fund Dreyfus Midcap Value Fund Dreyfus International Value Fund Dreyfus Technology Growth Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Select Midcap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Leaders Fund May 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Commercial & Professional Services8.1% Anixter International 26,600 a,b 1,091,132 Ennis 109,200 1,179,360 Gartner 14,600 b 224,110 M & F Worldwide 16,100 b 269,675 Nash Finch 17,800 a 521,718 Owens & Minor 26,800 939,608 Rush Enterprises, Cl. A 61,199 b 714,192 ScanSource 24,500 b 606,130 School Specialty 57,500 a,b 1,093,650 TeleTech Holdings 63,200 b 728,696 United Stationers 15,800 b 565,798 VistaPrint 10,400 a,b 398,216 World Fuel Services 18,600 789,384 Wright Express 47,500 b 1,181,325 Communications2.8% iPCS 22,900 b 414,948 NTELOS Holdings 26,300 469,981 Starent Networks 79,300 a,b 1,675,609 USA Mobility 86,100 b 962,598 Consumer Durables3.5% Briggs & Stratton 27,700 a 421,040 Fossil 53,500 b 1,197,330 Fuel Systems Solutions 35,500 a,b 750,470 M/I Homes 20,900 241,604 Matthews International, Cl. A 13,500 385,425 Meritage Homes 18,700 a,b 390,269 Polaris Industries 32,800 a 1,042,056 Consumer Non-Durables3.5% Cal-Maine Foods 37,700 a 921,388 Carter's 13,900 b 328,735 Central Garden & Pet, Cl. A 102,500 b 1,009,625 Elizabeth Arden 105,200 b 741,660 Ralcorp Holdings 19,700 b 1,128,219 Steven Madden 12,100 b 329,362 Consumer Services3.9% Bally Technologies 14,600 b 408,800 California Pizza Kitchen 25,300 b 352,935 Cheesecake Factory 28,600 b 489,346 DineEquity 14,500 402,085 P.F. Chang's China Bistro 30,500 a,b 974,170 Pinnacle Entertainment 48,700 b 518,655 Pre-Paid Legal Services 43,700 b 1,851,132 Electronic Technology8.7% Arris Group 39,800 b 482,376 Avocent 18,600 b 260,400 Benchmark Electronics 66,500 b 811,300 Cognex 40,400 528,836 Comtech Telecommunications 10,700 b 311,798 Cubic 12,200 465,430 EMS Technologies 15,300 b 299,115 Hexcel 65,100 b 695,919 Imation 55,700 538,062 Intevac 76,800 b 577,536 Microsemi 44,000 b 592,240 OmniVision Technologies 31,700 b 361,063 Oplink Communications 29,500 b 339,250 Silicon Graphics International 37,100 b 188,097 Skyworks Solutions 70,700 a,b 673,771 Standard Microsystems 24,800 b 457,312 Tessera Technologies 27,500 b 647,075 TTM Technologies 66,600 a,b 592,740 Volterra Semiconductor 112,800 b 1,540,848 Zoran 62,000 b 686,960 Energy Minerals3.0% Arena Resources 11,800 b 422,676 Carrizo Oil & Gas 17,200 a,b 367,220 Clayton Williams Energy 8,400 b 205,968 Comstock Resources 18,900 b 752,787 EXCO Resources 64,000 b 984,960 GMX Resources 31,200 a,b 551,304 Goodrich Petroleum 12,600 a,b 336,672 VAALCO Energy 37,900 b 172,824 Finance19.5% American Physicians Capital 31,000 1,195,670 AmTrust Financial Services 99,600 953,172 Bank Mutual 89,900 815,393 BioMed Realty Trust 115,800 1,138,314 City Holding 44,100 1,399,734 CorVel 17,300 b 370,912 Delphi Financial Group, Cl. A 49,200 936,768 Extra Space Storage 185,300 a 1,391,603 EZCORP, Cl. A 47,600 b 578,340 First Midwest Bancorp 59,500 517,650 First Potomac Realty Trust 69,100 724,859 FirstMerit 26,879 467,966 Getty Realty 53,600 977,664 Greenhill & Co. 15,600 a 1,146,600 Horace Mann Educators 62,200 561,666 Inland Real Estate 60,800 a 424,384 Interactive Brokers Group, Cl. A 17,000 b 252,790 Knight Capital Group, Cl. A 69,000 b 1,187,490 Mobile Mini 21,800 b 274,898 National Health Investors 13,800 364,734 National Penn Bancshares 27,900 a 169,074 Nelnet, Cl. A 77,700 b 657,342 Old National Bancorp 22,100 a 264,979 Parkway Properties 18,600 242,544 Penson Worldwide 47,900 a,b 473,252 PICO Holdings 10,200 b 284,886 Platinum Underwriters Holdings 19,400 559,302 PMA Capital, Cl. A 69,300 b 336,798 PS Business Parks 7,300 327,551 Signature Bank 48,000 b 1,298,400 Sterling Bancshares 53,600 339,824 Stewart Information Services 25,000 385,000 Susquehanna Bancshares 108,200 a 772,548 UMB Financial 17,200 690,236 Universal American Financial 65,000 b 584,350 Westamerica Bancorporation 23,300 a 1,208,338 World Acceptance 21,600 a,b 432,648 Health Care Technology10.9% Abaxis 33,800 a,b 591,162 Alkermes 43,900 b 357,346 Alnylam Pharmaceuticals 54,600 a,b 1,111,656 Caraco Pharmaceutical Laboratories 53,800 b 224,884 Centene 29,900 b 543,582 CONMED 39,600 b 623,700 Cynosure, Cl. A 26,000 b 175,240 Immucor 26,000 b 391,300 Invacare 46,000 a 781,080 Isis Pharmaceuticals 87,200 a,b 1,203,360 Martek Biosciences 68,100 a,b 1,443,039 Maxygen 39,400 b 279,346 Medicis Pharmaceutical, Cl. A 27,800 437,016 Medivation 11,000 b 249,150 Merit Medical Systems 43,900 b 600,991 Momenta Pharmaceuticals 65,600 a,b 575,312 Myriad Genetics 24,500 b 885,920 Progenics Pharmaceuticals 47,400 b 245,058 Salix Pharmaceuticals 61,000 a,b 553,880 SonoSite 14,200 a,b 262,842 STERIS 60,000 1,417,800 ViroPharma 134,700 a,b 936,165 Industrial Services3.4% Bolt Technology 34,900 a,b 396,115 Bristow Group 25,400 a,b 803,402 Comfort Systems USA 59,600 556,068 EMCOR Group 25,000 b 561,750 Gulf Island Fabrication 28,400 451,560 Michael Baker 21,000 b 882,630 Perini 30,400 b Non-Energy Minerals.4% Haynes International 23,400 b Process Industries3.3% Darling International 32,700 b Glatfelter Landec 116,900 b Minerals Technologies 26,100 OM Group 23,600 b Terra Industries 11,700 Producer Manufacturing8.9% Aaon 18,800 a American Superconductor 26,700 a,b Ampco-Pittsburgh 10,500 Apogee Enterprises 53,100 Astec Industries 29,900 a,b Brady, Cl. A 15,700 Chart Industries 49,500 b CIRCOR International 26,100 Columbus McKinnon 23,000 b DXP Enterprises 28,600 b Encore Wire 19,500 Energy Conversion Devices 42,600 a,b Graham 18,900 Kadant 13,900 b Knoll L.B. Foster, Cl. A 20,200 b Powell Industries 14,900 b Tecumseh Products, Cl. A 72,300 b Tredegar 21,000 Woodward Governor 35,100 Retail Trade5.0% Collective Brands 20,500 a,b Dress Barn 65,400 a,b Genesco 29,600 b Jo-Ann Stores 26,300 b JoS. A. Bank Clothiers 36,100 a,b Pantry 46,900 b PriceSmart 18,600 Systemax 26,000 a,b Titan Machinery 23,600 b Tractor Supply 12,000 b Technology Services9.9% Acme Packet 23,600 b CACI International, Cl. A 22,900 b Chemed 35,500 a Earthlink 125,700 a,b HEALTHSOUTH 25,200 b 298,368 Jack Henry & Associates 63,300 1,162,821 Manhattan Associates 84,400 b 1,484,596 Micros Systems 24,500 b 639,940 NetScout Systems 67,400 b 632,212 PAREXEL International 63,900 b 658,170 PharMerica 48,900 a,b 857,706 Sohu.com 15,300 a,b 966,042 SRA International, Cl. A 52,100 b 924,254 Sybase 20,100 a,b 653,853 Vignette 29,500 b 381,730 Vital Images 44,600 b 520,036 Transportation1.8% Heartland Express 19,200 301,440 Knightsbridge Tankers 47,500 711,075 Nordic American Tanker Shipping 21,400 a 717,756 SkyWest 22,200 227,550 Werner Enterprises 14,800 266,252 Utilities2.3% El Paso Electric 82,100 b 1,087,004 MGE Energy 23,000 713,690 Piedmont Natural Gas 25,800 a 584,628 PNM Resources 51,800 479,150 Total Common Stocks (cost $155,543,118) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,125,000) 1,125,000 c Investment of Cash Collateral for Securities Loaned21.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $26,973,565) 26,973,565 c Total Investments (cost $183,641,683) 121.1% Liabilities, Less Cash and Receivables (21.1%) Net Assets 100.0% a All or a portion of these securities are on loan. At May 31, 2009, the total market value of the fund's securities on loan is $27,017,644 and the total market value of the collateral held by the fund is $26,973,565. b Non-income producing security. c Investment in affiliated money market mutual fund. At May 31, 2009, the aggregate cost of investment securities for income tax purposes was $183,641,683. Net unrealized depreciation on investments was $29,993,124 of which $8,911,998 related to appreciated investment securities and $38,905,122 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investment in Securities 0 0 Other Financial Instruments+ 0 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note or in the accompanying table(s). Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
